Citation Nr: 0003404	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-48 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $7,708, to include the 
issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January to July 1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1993 decision of the Regional 
Office's Committee on Waivers and Compromises (RO).


REMAND

In this case, an overpayment in the amount of $7,708 was 
created as the result of the fact that the veteran was paid 
improved pension benefits on the basis that his countable 
income did not exceed the maximum annual limit when, in fact, 
his income was actually greater than reported because he 
received unearned income in 1989.  By letter dated in June 
1993, the RO advised the veteran that his pension had been 
terminated effective in January 1990 due to receipt of $302 
of unearned income in 1989.  The RO also indicated that 
information had been received showing that the veteran's wife 
had received $3,654 in unearned income in 1989.  By decision 
in October 1993, the RO denied that veteran's claim for 
waiver of recovery of the overpayment on the basis that he 
had committed fraud in the creation of the overpayment.

The veteran has disputed the creation of the overpayment in 
question.  He has asserted that he is unaware that his wife 
received the reported unearned income.  He has submitted 
copies of tax forms showing interest income of $117.  The 
veteran has requested that the RO provide documentation of 
the reported 1989 interest income which created the 
overpayment.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has concluded that it is 
improper to adjudicate an application for waiver without 
first determining the lawfulness of the debt asserted, see 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Although this 
holding pertained to an overpayment under the loan guaranty 
program, the Board finds this sufficiently persuasive to 
warrant further adjudicative action.  The Board finds that 
further development of the evidence regarding the creation of 
the debt is necessary as the determination of the proper 
creation of the overpayment is relevant to the veteran's 
request for waiver of recovery of that debt.  The RO should 
conduct an audit which would reveal precisely the period of 
the overpayment, what income was considered in calculating 
the veteran's countable income in order to derive the amount 
of the veteran's VA benefits, and what benefit amounts were 
due and paid to the veteran.

The Board notes that the claims file reflects that an Income 
Verification Match (IVM) file exists which may include 
federal tax information furnished by the Internal Revenue 
Service regarding the creation of the overpayment.  Since 
this information may be necessary for appellate review, the 
IVM file should be forwarded to the Board in accordance with 
the required procedures for handling appeals involving IVM 
folders. 

Under the circumstances of this case, further assistance is 
required. Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the veteran's 
claim, and, if the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the applicable 
time to respond.

3.The RO should forward to the Board the 
Income Verification Match (IVM) folder, 
if it is still available, along with the 
claims folder. The RO's attention is 
directed to VA General Counsel's Opinion, 
dated November 14, 1995, VAOPGCADV 29-95, 
for the authority of the Board to review 
the folder and for guidelines to be 
implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
C.W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


